Pratt, J.,
(concurring.) It must be considered as well settled that tenancy by curtesy is not abolished. And we do not find that the conveyances proved in this case contain any estoppel against the defendant William Vanderveer in respect to such estate. As pointed out in the opinion at special term, he did not cut off such estate by his conveyance to Devlin; the estate did not at that time exist. It did not come into being till the death of the wife, the owner of the fee. The husband has neither conveyed it nor agreed so to do. It follows that the cause was well decided.